DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a “method”, and the first species shown in at least Figure 3 (to which applicant referred in the reply filed 2/5/2021 as the species shown in Figures 1-3) in the reply filed on February 5, 2021 is acknowledged.  The traversal is on the ground(s) that, “[W]hile it is agreed that the groups noted in the requirement may be inventive over each other” (as noted on page 4 of the 2/5/2021 reply), “[I]t is respectfully submitted that a search of all the claims would not impose a serious burden on the examiner” (page 4 of the 2/5/2021 reply, last sentence).  However, this is not found persuasive.  
MPEP section 808 states:
Every requirement to restrict has two aspects:  (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required…

Applicant does not traverse regarding part (A), and indicates that “it is agreed that the groups noted in the requirement may be inventive over each other” (page 4 of the 2/5/2021 reply).  
Additionally, regarding part (B), note that MPEP section 808.02 (titled “Establishing Burden”) notes that 
Where the * inventions as claimed are shown to be independent or distinct under the criteria of  MPEP  § 806.05(c) - §  806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the 

(A)    Separate classification thereof :  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B)    A separate status in the art when they are classifiable together : Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 

(C)    A different field of search : Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, regarding the restriction between Groups I and II, it is noted that A was established, noting that the two groups of invention are classified in different subclasses (or subgroups) as set forth in paragraph 2 of the restriction requirement mailed December 7, 2020.
Additionally, C was also established regarding both the restriction between Groups I and II, as well as the re the election of species requirement, noting that the restriction requirement mailed December 7, 2020, in the paragraph numbered as 5 thereof, noted that, at the very least, different search queries would be necessary to search both groups re Groups I and II, and in the paragraph/section numbered as 7 of the 12/7/2020, noted that at the very least, different search queries would be necessary to search both groups, and that the prior art applicable to one invention/species would likely not be applicable to the other.
Thus, burden has been properly established.

Claim 12 (drawn to a “method” re Group II) is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 5, 2021. 
Additionally, regarding the election of species, it is noted that Applicant’s remarks submitted February 5, 2021 indicate that each of claims 1-10 are readable on the elected species shown in (at least) Figure 3.  Applicant did not elect the second (not shown) species in which the read/write head is instead formed as a circular disc with an inner diameter and an outer diameter (as mentioned in paragraph 0024 of the specification).  That being said, Applicant’s assertion that each of claims 1-10 are readable on the elected species is not entirely accurate.  In particular, claim 6 recites that “the read/write head is formed as a circular disk with an inner diameter and an outer diameter”, and does not read on the elected species, but rather reads on the non-elected species.
Thus, additionally, claim 6 (drawn to the non-elected second species) is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 5, 2021. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the arrangement in which the read/write head extends below the tool holder, as encompassed by the limitation “wherein the read/write head extends above and/or claim 1;

the arrangement in which one read/write head extends both above and below the tool holder, as encompassed by the limitation “wherein the read/write head extends above and/or below the tool holder over at least 70% of an overall diameter of the tool holder” (due to the “and/or” limitation) in claim 1;

the “processing machine for a wood and/or plastic and/or metal industry” as set forth in claim 9; and

the “processing machine for a wood and/or plastic and/or metal industry” as set forth in claim 10.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 7, it appears that “the tool holder has on its side a recess” should be changed to –the tool holder has, on its side, a recess--.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1-4 (plural occurrences in each of claims 1 and 2), it appears that RFID should be changed to “Radio Frequency Identification Device” to enhance clarity.
In claim 1 (plural occurrences in claim 1) and in claim 8, it is unclear as set forth in the claim whether the “/” in the term “read/write” is intended to mean “or”, “and”, or “and/or”.  
In claim 1, lines 4-5, the claim recites “wherein the read/write head extends above and/or below the tool holder over at least 70% of an overall diameter of the tool holder”.  However, it is unclear what configurations are intended to be encompassed by the language “over at least 70% of an overall diameter of the tool holder”, and what configurations are intended to be excluded by this language.  For example, it is unclear whether such intends to refer to (1) how much of a tool holder is covered by the read/write head at a portion of the tool holder that is located along a diametral line re an overall diameter of the tool holder, or (2) whether such intends to refer to both read/write head A1 and read/write head A2 (shown below) would meet the claim language.  However, it is noted that should (2) be intended, it would appear that read/write head A1 would not meet the claim language, whereas read/write head A1 would meet the claim language, and should (3) be intended, it would appear that neither read/write head A1 nor read/write head A2 would meet the claim language (as it would appear, re A2, that more than 30% of the tool holder circumference is uncovered by A2).


[AltContent: textbox (Read/write head A2)][AltContent: arrow][AltContent: textbox (Read/write head A1)]
[AltContent: arrow][AltContent: rect][AltContent: rect]

[AltContent: oval][AltContent: oval]



[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Tool holder)]



claim 1, line 7, the limitation “its side” lacks sufficient antecedent basis in the claim, noting that no such “side” of the tool holder was previously recited, nor is it inherent that the tool holder only has one side (particularly noting that the tool holder is a three-dimensional object and thus has a number of sides, e.g., upper, lower, left, right, etc.).  
In claim 1, lines 7-8, the claim recites “wherein the tool holder has on its side a recess which is formed perpendicular to the longitudinal axis of the tool holder”.  However, it is unclear as set forth in the claim whether such intends to recite a product-by-process limitation regarding the manner in which the recess is formed/created (such as by some sort of forming action that is perpendicular to the longitudinal axis of the tool holder), or whether such intends to merely describe the structure of the recess as having a form (having a dimension that is) perpendicular to the longitudinal axis of the tool holder.  
In claim 1, line 9, the limitation “the transfer curve of the RFID transponder” lacks sufficient antecedent basis in the claim.  Additionally, it is unclear as claimed what the transfer “curve” transfers, or how a “curve”, per se, is to be considered to perform any action of “transferring” anything.  
In claim 1, last line, the limitation “the longitudinal axis of the tool” lacks sufficient clear antecedent basis in the claim, noting that no longitudinal axis that is of the “tool” was previously recited (note that the previously recited longitudinal axis is of the tool holder, not the tool).  
In claim 3, the claim recites “wherein the RFID transponder has a shape of a bar and is inserted into the recess parallel to the longitudinal axis of the tool holder”.  It is unclear as set forth in the claim what is being set forth as “parallel to the longitudinal axis of the tool holder”, i.e., the recess; an act of inserting the bar into the recess; or some (unspecified in the claim) dimension of the bar.  In the event that “parallel to the longitudinal axis of the tool holder” is 
In claim 7, the claim recites that the tool holder “is formed in a shape of a hollow shaft taper”.  However, it is unclear as claimed (and in view of the specification) whether such is intended to mean that the tool holder has or includes (as a portion/part thereof) a hollow tapered shaft (which is in keeping with Figure 1, for example), or whether such is intended to mean, as the claim language actually says, that the overall tool holder “is formed in a shape of a hollow shaft taper”, which does not appear to be in line with the shown tool holder 15 (see Figure 1, noting that the entirety of the tool holder 15 is not shown as being tapered, for example).  
The term "several" in claim 8 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how many tool holders are required in order to be considered to be “several” tool holders, and it is unclear how few tool holders there must be in order to be excluded by the term “several”.
In claim 8, it is unclear as set forth in the claim whether the recited “several tool holders” are intended to include the tool holder previously recited in claim 1, or whether the recited “several tool holders” are intended to be in addition to the tool holder previously recited in claim 1.  
	In each of claims 9-10, the use of plural “and/or” limitations within in a list renders it unclear which combination(s) of elements the claim is intended to encompass.
Allowable Subject Matter
It appears that claim 1, as best understood in view of the above rejections based on 35 USC 112(b), would be allowable if rewritten or amended (without broadening the claim in any way) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
It appears that claims 2-5 and 7-10, as best understood in view of the above rejections based on 35 USC 112(b) would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is noted that no claim is being currently allowed (noting the above rejections under 35 USC 112(b)), and thus, the restriction and election of species requirements stand.  That said, in the event that claim 1 is amended in such a way to remain generic, and successfully overcomes any issues with respect to 35 USC 112, attention is directed to the fact that the subject matter of non-elected species claim 6 is not shown in the drawings, as required by 37 CFR 1.83(a).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
February 25, 2021